Title: Francis Adrian Van der Kemp to Thomas Jefferson, 8 May [1819]
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Dear and respected Sir!
             Oldenbarneveld 8 May 1815. 1819
          
          That I did not thank you for your attention—in favouring me with the Proceedings and report of the commissioners for the university in virginia, was not—that I undervalued the gift—but I presumed—that a mere complimentary Letter could not be acceptable—while my manifold occupations—and Since Some time—my precarious State of health and dimmed eyes—compelled me—to make for a while a Sacrifice of my correspondence.
          I rejoice—to See by the News-papers—that your health remains good—or rather that it is reestablished—be it confirmed—be your life yet Spared! is my ardent wish. Since the death of my friend Mrs Adams—I hear but Seldom of Quincÿ—one letter lays now before me, unanswered—our friend only Signed it—He continues to exert himself wonderfully—and his casual communications are allways richly instructive—was I So happy, that it was in my power—to reciprocate the manifold favours I receive—but happy am I yet—that an Adams, a Jefferson—deem me not undeserving these.
          I had in Jan. finished the translation of four vol: of our State Records—Since that time—I have nearly accomplished a thousand pages more—what a pity—that these are So effaced—mutilated—and often nearly unintelligible hieroglyphics—but notwithstanding all this, do these writings contain invaluable treasures of historical and political knowledge—I was Surprised to meet with Such an early intercourse between New-Netherland and Virginia—and the Latter and the Dutch Settlements on the South River (the Delaware—) Several merchants—from Amsterdam were Settled in Virginia—goods and merchandise were Send from N. Amsterdam thither—once an armed vessel of eight guns—with a considerable cargo—unloading in Virginia—there again freighted to England—presented with a new Set of English colours—and So Sailing for London—
          what is more Surprising—the Largest part of this State was a Tobacco-plantation—in N. Amsterdam—two inspectors appointed—the price in the European market—Sometimes Superior to the Virginian—during nearly forty years—and—as Soon the English had conquered it—it was annihilated—was this a jealous policÿ?
          When I Some years past communicated my rough Sketch—of a desired work, you was So kind—to Send me, with your criticisms your—valuable improvements, with which I enriched the Sketch
          Since I devoted a considerable time to researches in the middle centuries—and chiefly in Italian Literature—which I yet continue—and this Seems to me a yet inexhausted mine—It Seems to me, that much early than is generally thought—and much more gradually the Seeds of the Reformation—and renovation of arts and Literature were Spread—and principally So in Italÿ—of which numerous proofs are remaining—The Secret Springs of Ecclesiastical and Political machinery lay there open for inspection—and are deserving further examination—much is attributed to the destruction of Eastern Empire—and the flight of the learned from Constantinople to Italy—and much certainly is due—but another cause Seems to have been rather disregarded—The Jews were about 1040 driven by the Arabians from the east—fled to Spain—from there to Italy—Germanÿ—and carried with them their learning to these places—and among them a faint glimmering of critical knowledge originated—But—I dare not go on—and take hold of your more precious time—   I hope—you Shall not be displeased with the liberty I have taken—and will permit me to assure you, that I remain with High respect and consideration—
          
            My Dear and respected Sir Your obed. and obliged
             Fr. Adr. vanderkemp
          
        